Goodrich, P. J.:
In June, 1898, the plaintiff delivered and set up an oyster range, pipes, etc., in “Cable’s Hotel ” which belonged to deíendant-and ivas then leased to Cable. Cable ordered the goods, the bill being for ,$356.45 and including an item of $105 for an oyster range. The defendant paid for the range (the price having been reduced to $80 by agreement), but refused to pay for the other things, on the ground that- it had not ordered the goods and that Cable had no authority to bind it.
It is admitted that some months afterward the defendant ordered some other work amounting to thirty-five dollars, in connection with the previous work, and for this the defendant admitted its liability. It was for this- sum only that the plaintiff recovered judgment. The plaintiff appeals' and contends that it should have recovered the. whole balance unpaid.
In 1897, Cable was authorized by the defendant to order, and did order, another range of the plaintiff, for t-lie same hotel, and the defendant paid the bill therefor. . This range was taken out by the plaintiff in 1898, and the new one substituted. In addition to this, the defendant admits that after the plaintiff furnished the range it ordered additional work connected therewith and was liable for the bill, amounting to thirty-five dollars. No notice was given that Cable’s agency had ended. We think, under the facts, that this estops the defendant to deny the continuance of such agency. In addition to this, Cable testified that there was an agreement in writing between himself and the defendant that it should pay for all necessary fixtures that were required in the hotel; and it appears that the goods other than the range were set up in immediate connection and were usable with the range, which could not have been used without them.
We think that in this condition of the evidence the court was not justified in finding against the plaintiff’s claim as to the items in question ; and the judgment should be reversed.
All concurred.
Judgment of the Municipal Court reversed, and new trial ordered in the same district, costs to abide the event,